                                                                               ORDERED ACCORDINGLY.


                                                                                Dated: February 14, 2020




 2
                                                                               _________________________________
 3                                                                             Brenda K. Martin, Bankruptcy Judge

4

 s
                                   THE UNITED STATES BANKRUPTCY COURT
 6
                                         FOR THE DISTRICT OF ARIZONA
 7

 8
                                                               CHAPTER 13
 9     In re

10     CHARLES KENNETH NIELSON                                 CASE NO. 2-19-BK-11414-BKM

ll                                                            STIPULATED ORDER CONFIRMING FIRST
                                                              CHAPTER13PLAN
12                     Defendant
13
               The Chapter 13 First Plan having been properly noticed out to creditors and any objection to
14     confinnation having been resolved,
IS
16             IT IS ORDERED confirming the First Plan ("Plan") of the Debtors as follows:

17
               (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following amounts of
18
       future income to the Trustee for distribution under the Plan.
19

20             (1) Future Earnings or Income. Debtors shall make the following monthly Plan payments:

21
                       Months           Amount
22
                       1-60             $675
23

24             The payments are due on or before the 7th day of each month commencing October 7. 2019.
25     Debtors are advised that when payments are remitted late, additional interest may accrue on secured debts

26     which may result in a funding shortfall at the end of the Plan tenn. Any funding shortfall must be cured
       before the plan is deemed completed.
27

28                                                                                                In re Nielso
                                                                                 Case No. 2-19-BK-11414-B




     Case 2:19-bk-11414-BKM             Doc 25 Filed 02/14/20 Entered 02/14/20 12:47:17                       Desc
                                        Main Document    Page 1 of 4
             The Debtors shall provide to the Trustee copies of their federal and state income tax returns for
 2   post-petition years 2019 - 2023 within14 days of filing them.

 3           (2) Other Property. The Debtor shall provide, directly to the Trustee their net federal and state
     income tax refunds for the years 2019 through 2023, as supplements to the plan. In the event that
 4
     other property is submitted, it shall be treated as supplemental payments.
 s
 6           (B) DURATION. This Plan shall continue for 60 months from the first regular monthly payment
 7   described in Paragraph (A)(I) above. If at any time before the end of the Plan period all claims are paid,
     then the Plan shall terminate. In no event will the tenn of the Plan be reduced to less than 36 months,
 8
     exclusive of any property recovered by the Trustee, unless all allowed claims are paid in full.
 9
10           (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified as listed
11   below. The Plan and this Order shall not constitute an informal proof of claim for any creditor. This Orde
12   does not allow claims. Claims allowance is determined by § 502 and the Federal Rules of Bankruptcy
     Procedure. The Trustee shall receive the percentage fee on the Plan payments pursuant to 28 U. S.C. §
13
     586(e), then the Trustee will pay secured creditors or allowed claims in the following order
14
           (1) Administrative expenses:
IS Attorney Fees. Tom McAvity, shall be allowed total compensation of$4,500. Counsel received $49 prior
16 to filing this case and will be paid$4,451 by the Chapter 13 Trustee.
17
             (2) Claims Secured by Real Property: None.
18
             (3) Claims Secured by Personal Property:
19
                      (a)   Credit Union West, secured by a lien in a 2018 Mitsubishi Outlander Sport, shall
20   be paid a secured claim of$27,033.65 with 5.99% interest The creditor will receive adequate protection
21   payments of$270.33 per month. The balance of the debt shall be classified as unsecured.
22           (4) Unsecured Priority Claims:
                     (a)     None.
23
             (5) Surrendered Property.
24                   (a)     None.
25           (6) Other Provisions:
26                   (a) None.
             (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the Federal
27
             Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro rata the balance of
28                                                                                              In re Nielso
                                                                           Case No. 2-19-BK-11414-B



  Case 2:19-bk-11414-BKM              Doc 25 Filed 02/14/20 Entered 02/14/20 12:47:17                          Desc
                                      Main Document    Page 2 of 4
             the payments under the Plan and any unsecured debt balance remaining unpaid upon completio
 2   of the Plan may be discharged as provided in 11 U.S.C. § 1328.

 3
      (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date of this
 4
     Order. Property of the estate vests in Debtor upon confirmation, subject to the rights of the Trustee to
 5   assert a claim to any additional property of the estate pursuant to 11 U.S.C. § 1306.
 6

 7
                                            ORDER SIGNED ABOVE
 8

 9
     Approved as to Form and Content By:
10
                                            Russell Brown
11
     Russell Brown, Trnstee                 2020.02.13 18:02:45
12
                                            -07'00'
13

14

15

16

17

18

19
     The Debtor certifies: All required State and Federal Income tax retums have been filed. No domestic
     support obligation is owed or, if owed, such payments are current since the filing of the Petition.
20
21

22
     Charles Kenneth Nielson
23   Debtor
24

25

26

27

28                                                                                                In re Nielso
                                                                                 Case No. 2-19-BK-11414-B




Case 2:19-bk-11414-BKM               Doc 25 Filed 02/14/20 Entered 02/14/20 12:47:17                            Desc
                                     Main Document    Page 3 of 4
               the payments under the Plan and any unsecured debt balance remaining unpaid upon completio
 2     of the Plan may be discharged as provided in 11 U.S.C. § 1328.

 3
        (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date ofthis
 4
       Order. Property of the estate vests in Debtor upon confirmation, subject to the rights of the Trustee to
 5     assert a claim to any additional property of the estate pursuant to 11 U.S.C. § 1306.
 6

 7
                                              ORDER SIGNED ABOVE
 8

 9
       Approved as to Form and Content By:
10

11
       Russell Brown, Trustee
12
13
       ~
14
       Tom McAvity
15     Attorney for Debtor

16
       Bradley J. Stevens
17     Attorney for Credit Union West.
18

19
                                  quired State and Federal Income tax returns have been filed. No domestic
20                                or, if owed, such payments are current since the filing of the Petition.

21

22

23

24
25
26
27
28                                                                                                  In re Nielso
                                                                                   Case No. 2-19-BK-11414-B




     Case 2:19-bk-11414-BKM             Doc 25 Filed 02/14/20 Entered 02/14/20 12:47:17                           Desc
                                        Main Document    Page 4 of 4
